Name: Commission Regulation (EC) No 1400/94 of 17 June 1994 concerning the stopping of fishing for cod by vessels flying the flag of Germany
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 No L 154/2 Official Journal of the European Communities 21 . 6 . 94 COMMISSION REGULATION (EC) No 1400/94 of 17 June 1994 concerning the stopping of fishing for cod by vessels flying the flag of Germany THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system appli ­ cable to the common fisheries policy ('), and in particular Article 21 (3) thereof, Whereas Council Regulation (EC) No 3689/93 of 20 December 1993 allocating, for 1994, catch quotas between Member States for vessels fishing in Lithuanian waters (2), provides for cod quotas for 1 994 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of cod in the waters of ICES division III d (Lithuanian waters) by vessels flying the flag of Germany or registered in Germany have reached the quota allocated for 1994 ; whereas Germany has prohi ­ bited fishing for this stock as from 1 June 1994 ; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION : Article 1 Catches of cod in the waters of ICES division III d (Lithu ­ anian waters) by vessels flying the flag of Germany or registered in Germany are deemed to have exhausted the quota allocated to Germany for 1994. Fishing for cod in the waters of ICES division III d (Lithuanian waters) by vessels flying the flag of Germany or registered in Germany is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 June 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 June 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission ( ¢) OJ No L 261 , 20 . 10 . 1993, p . 1 . (2) OJ No L 341 , 31 . 12 . 1993, p . 91 .